     Case 2:17-cv-01326-TLN-JDP Document 171 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    VILAYCHITH KHOUANMANY,                             No. 2:17-cv-01326-TLN-JDP
12                       Plaintiff,
13            v.                                         ORDER
14    BEN ALENCASTRE, et al.,
15                       Defendants.
16

17          Plaintiff, a federal prisoner proceeding pro se, has filed this civil rights action seeking

18   relief under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   Having reviewed the file, the Court finds the findings and recommendations to be supported by
                                                        1
     Case 2:17-cv-01326-TLN-JDP Document 171 Filed 09/10/21 Page 2 of 2


 1   the record and by the proper analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The findings and recommendations filed July 29, 2021, are ADOPTED IN FULL; and

 4          2. Plaintiff’s motion for summary judgment (ECF No. 162) is DENIED without

 5   prejudice.

 6   Dated: September 7, 2021

 7

 8

 9

10                                     Troy L. Nunley
                                       United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
